                                                                    1
     JBI6BECC

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4               v.                              19 CR 704(LAP)

5    BRANDON BECKER,

6                    Defendant.                 Conference

7    ------------------------------x
                                                New York, N.Y.
8                                               November 18, 2019
                                                2:30 p.m.
9

10   Before:

11
                         HON. LORETTA A. PRESKA,
12
                                                District Judge
13
                                  APPEARANCES
14
     GEOFFREY S. BERMAN
15        United States Attorney for the
          Southern District of New York
16   BY: DAVID R. LEWIS
          Assistant United States Attorney
17
     VICTOR SHERMAN
18        Attorney for Defendant

19
     Also Present:   PTSO Dominique Jackson
20

21

22

23

24

25


                     SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
                                                                       2
     JBI6BECC

1               (Case called)

2               THE COURT:   Good afternoon, gentlemen and ladies.

3               United States v. Becker.

4               Is the government ready?

5               MR. LEWIS:   David Raymond Lewis and Vlad Vainberg for

6    the government.

7               THE COURT:   Is the defense ready?

8               MR. SHERMAN:    Yes, your Honor.   Victor Sherman

9    representing the defense, who is present in court.

10              THE COURT:   Yes, sir.

11              Mr. Sherman, do I correctly understand that Mr. Becker

12   needs to be arraigned on S2?

13              MR. SHERMAN:    That is correct.

14              THE COURT:   Very well.

15              Mr. Becker, have you received a copy of the indictment

16   against you, S2 19 CR 704?

17              THE DEFENDANT:   Yes, your Honor.

18              THE COURT:   Have you gone over it with Mr. Sherman?

19              THE DEFENDANT:   Yes, we have.

20              THE COURT:   Has he explained the charges to you?

21              THE DEFENDANT:   Yes.

22              THE COURT:   Do you want me to read the whole thing out

23   loud in court now, or is it sufficient that you've discussed it

24   with Mr. Sherman?

25              THE DEFENDANT:   You don't need to read it in court.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                         3
     JBI6BECC

1               THE COURT:   How do you plead, sir?

2               THE DEFENDANT:   Not guilty.

3               THE COURT:   Thank you.   Won't you be seated.

4               Counsel, do I correctly understand that there is

5    massive discovery in this case?

6               MR. LEWIS:   That would be a good word for it, yes,

7    your Honor.

8               THE COURT:   Am I correct that because of that you want

9    to return on March 31st at 10:00?

10              MR. LEWIS:   Yes, your Honor.

11              THE COURT:   What is the status of discovery now,

12   please?

13              MR. LEWIS:   Your Honor, we've been organizing it.     We

14   have asked defense counsel to provide us with a 4 terabyte hard

15   drive, which we will need to copy it onto.       We would like to

16   produce at least most of the discovery by 30 days from today,

17   which is December 18.     If there is bits or pieces of it that we

18   don't have, we'll supplement.     We'll also be making the ongoing

19   discovery if we receive any additional documents.      We'll be

20   submitting a protective order to the Court.       A lot of the

21   discovery contains personal identifying information, bank

22   accounts and that sort of thing.

23              THE COURT:   Thank you.

24              Mr. Sherman, is that date all right with you?

25              MR. SHERMAN:   Yes, it is, your Honor.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                          4
     JBI6BECC

1               THE COURT:   So we'll see you next on March 31 at

2    10:00.

3               What else do you want to discuss?

4               MR. LEWIS:   Well, I assume when we are through with

5    this us, your Honor will be excluding time until March 31.

6               THE COURT:   Only if you ask me.

7               MR. LEWIS:   We had said that we could make discovery

8    or most it by December 18.     It was defense counsel that asked

9    for March 31 to give them time to appropriately review that

10   discovery and prepare an adequate defense.       And based upon

11   those statements from defense counsel, we would respectfully

12   ask for time to be excluded until March 31.

13              MR. SHERMAN:   That would be agreeable, your Honor.

14              THE COURT:   In light of the volume of the discovery in

15   this case and need for counsel to have an opportunity to review

16   it, time between today and March 31 of 2020 is excluded from

17   calculations under the Speedy Trial Act in the interest of

18   justice.

19              MR. SHERMAN:   Thank you very much.

20              THE COURT:   What else, friends?

21              MR. LEWIS:   I just think it should be on the record,

22   your Honor, what limited information we have.       Your Honor can

23   see from the indictment there is a second defendant, Steven

24   Breyer, and earlier today your Honor unsealed this second

25   indictment.    One clerical mistake, your Honor.     I had prepared


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                          5
     JBI6BECC

1    the order and unfortunately it says sealed Order on the face of

2    the order.    I respectfully ask that order be unsealed as well

3    as our underlying application.

4               THE COURT:   So ordered.

5               MR. LEWIS:   Lastly, if we get additional information

6    about the co-defendant, we'll provide that to the Court and

7    defense counsel as we obtain it.

8               THE COURT:   All right.

9               Where are we with respect to bail conditions?

10              MR. LEWIS:   Your Honor, there were a series of

11   detention hearings in the Central District of California.      The

12   defendant was ordered detained after the first two; but at the

13   third hearing, he was granted a variety of conditions that are

14   set forth on page 1 of the Pretrial Services report.    It's my

15   understanding from looking at the Pretrial Service report that

16   Probation recommends essentially that those conditions be

17   continued.    The government asks that the conditions be

18   continued.    And we're prepared if necessary to go into detail,

19   but I don't know whether that is necessary or not.

20              MR. SHERMAN:   I don't believe so, your Honor.    We're

21   in agreement with the current conditions.

22              THE COURT:   All right.

23              Mr. Becker, do you have any question of what is

24   required of you under these bail conditions?

25              THE DEFENDANT:   I do not, your Honor.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                        6
     JBI6BECC

1               THE COURT:   All right.    Then they will be so ordered.

2               MR. SHERMAN:   I understand from the Pretrial officer

3    in Los Angeles they may make a recommendation on the home

4    monitoring some time in the future to change those conditions a

5    little bit.

6               THE COURT:   When that comes, that comes.

7               MR. SHERMAN:   Thank you very much.

8               THE COURT:   Anything else today, counsel?

9               MR. LEWIS:   Not from the government.

10              MR. SHERMAN:   Nothing further, your Honor.

11              THE COURT:   Officer, thank you for being present.

12              Good afternoon.

13                                   o0o

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
